         Case 1:15-cv-12538-MBH Document 4 Filed 04/27/21 Page 1 of 1




        In the United States Court of Federal Claims
   * * * * * * * * * * * * * * * * **          *
  SILVERSTONE & DAKE’S CANAL,                  *
  INC.,                                        *
                                               *
                     Plaintiff,                *
                                                   No. 15-12538L
                                               *
             v.                                    Filed: April 27, 2021
                                               *
  UNITED STATES,                               *
                                               *
                     Defendant.                *
   * * * * * * * * * * * * * * * * **          *
                                  ORDER

       The court is in receipt of the April 22, 2021 “Notice of Certain Plaintiffs’ Acceptance
of the United States’ Offer of Judgment.” Plaintiff’s claims are included in the Notice. The
Notice requests that the court direct the entry of judgment for the claims of Silverstone &
Dake’s Canal, Inc. in the amount of $176.43. The Clerk of the Court shall enter
JUDGMENT in the amount of $176.43 for plaintiff.


       IT IS SO ORDERED.
                                                       s/Marian Blank Horn
                                                       MARIAN BLANK HORN
                                                                Judge
